[Cite as State v. Penn, 2015-Ohio-4653.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLINTON COUNTY




STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      :      CASE NO. CA2015-03-007

                                                 :             DECISION
  - vs -                                                        11/9/2015
                                                 :

LISA DAWN PENN,                                  :

        Defendant-Appellant.                     :



      CRIMINAL APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                          Case No. CRI 2014 0307



Richard W. Moyer, Clinton County Prosecuting Attorney, Brian Shidaker, 103 East Main
Street, Wilmington, Ohio 45177, for plaintiff-appellee

Richard L. Federle, Jr., 820 Willow Bend Drive, Wilmington, Ohio 45177, for defendant-
appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Clinton County Court of Common Pleas, and upon a brief filed by appellant's counsel.

        {¶ 2} Counsel for defendant-appellant, Lisa Dawn Penn, has filed a brief with this

court pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1)
                                                                       Clinton CA2015-03-007

indicates that a careful review of the record from the proceedings below fails to disclose any

errors by the trial court prejudicial to the rights of appellant upon which an assignment of

error may be predicated; (2) lists one potential error "that might arguably support the appeal,"

Anders at 744, 87 S.Ct. at 1400; (3) requests that this court review the record independently

to determine whether the proceedings are free from prejudicial error and without infringement

of appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       PIPER, P.J., S. POWELL and M. POWELL, JJ., concur.